

116 S2782 RS: To improve provisions of law relating to sexual harassment and assault prevention at the National Oceanic and Atmospheric Administration, and for other purposes.
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 520116th CONGRESS2d SessionS. 2782[Report No. 116–259]IN THE SENATE OF THE UNITED STATESNovember 5, 2019Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 13, 2020Reported by Mr. Wicker, without amendmentA BILLTo improve provisions of law relating to sexual harassment and assault prevention at the National Oceanic and Atmospheric Administration, and for other purposes.1.Improvements relating to sexual harassment and assault prevention at the National Oceanic and
 Atmospheric Administration(a)Anonymous reportingSubtitle C of title XXXV of the National Defense Authorization Act for Fiscal Year 2017 (33 U.S.C. 894 et seq.) is amended—(1)in section 3541(b)(3)(B) (33 U.S.C. 894(b)(3)(B)), by striking confidentially and inserting anonymously; and(2)in section 3542(b)(5)(B) (33 U.S.C. 894a(b)(5)(B)), by striking confidentially and inserting anonymously.(b)Investigative requirementSuch subtitle is amended—(1)by redesignating sections 3546 and 3547 as sections 3548 and 3549, respectively; and(2)by inserting after section 3545 the following:3546.Investigation requirement(a)Requirement To investigate(1)In generalThe Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall ensure that each allegation of sexual assault reported under section 3541 and each allegation of sexual harassment reported under section 3542 is investigated thoroughly and promptly.(2)Sense of Congress on commencement of investigationIt is the sense of Congress that the Secretary should ensure that an investigation of an alleged sexual assault reported under section 3541 or sexual harassment reported under section 3542 commences not later than 48 hours after the time at which the allegation was reported.(b)Notification of delayIn any case in which the time between the reporting of an alleged sexual assault or sexual harassment under section 3541 or 3542, respectively, and commencement of an investigation of the allegation exceeds 48 hours, the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives of the delay.3547.Criminal referralIf the Secretary of Commerce finds, pursuant to an investigation under section 3546, evidence that a crime may have been committed, the Secretary shall refer the matter to the appropriate law enforcement authorities, including the appropriate United States Attorney..(c)Clerical amendmentThe table of contents in section 2(b) of such Act is amended by striking the items relating to sections 3546 and 3547 and inserting the following new items:Sec. 3546. Investigation requirement.Sec. 3547. Criminal referral.Sec. 3548. Annual report on sexual assaults in the National Oceanic and Atmospheric Administration.Sec. 3549. Sexual assault defined..August 13, 2020Reported without amendment